Citation Nr: 0511411	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-33 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had recognized guerilla service from April 1945 
to March 1946, and Regular Philippine Army service from March 
1946 to June 1946.  He died in December 1997.  The appellant 
is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  


FINDINGS OF FACT

1.  In a March 1999 RO decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

2.  Certain evidence received since the RO's March 1999 
decision was not previously received, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran died in December 1997.  The death 
certificate lists the immediate cause of death as 
cerebrovascular accident and the antecedent cause as 
hypertension.  

4.  At the time of the veteran's death, service connection 
was in effect for absence of left kidney, acquired with 
normal functioning of remaining kidney, rated 30 percent 
disabling, and malaria, rated 0 percent disabling.

5.  The diseases which were the immediate cause of death 
were not shown during service, none were clinically 
demonstrated for a period of many years following the 
veteran's separation from service, and none of these 
disabilities are etiologically related to service or to the 
veteran's service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The March 1999 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002). 

2.  Evidence received since the March 1999 decision is new 
and material, and the veteran's claim for service connection 
for the cause of the veteran's death has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's recognized service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board need not consider the question of VCAA compliance 
in this case as to whether new and material evidence has been 
received to reopen a claim for service connection for the 
cause of the veteran's death, as there is obviously no 
detriment to the veteran as a result of any VCAA deficiency 
in view of the favorable decision below with respect to 
reopening the claim.

As to the underlying claim of entitlement to service 
connection for the cause of the veteran's death, for the 
reasons explained in more detail below, the Board finds that 
the passage of the VCAA and its implementing regulations does 
not prevent the Board from rendering a decision on this claim 
at this time, as all notification and development action 
needed to render a fair decision on this claim have been 
accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Because the November 2003 VCAA notice letter in this case was 
not provided to the appellant prior to the March 2002 RO 
decision from which she appeals, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the claimant in this 
case.  In the November 2003 letter, as well as the June 2003 
statement of the case, and the October 2003, January 2004, 
and June 2004 supplemental statements of the case, the RO 
informed the claimant of the applicable laws and regulations, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the November 2003 letter implicitly 
notified the claimant of the need to submit any pertinent 
evidence in her possession.  In this regard, the claimant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the claimant must also furnish any pertinent 
evidence that she may have and that the requirements of 38 
C.F.R. § 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim.  The claimant was also 
provided with the opportunity to attend a hearing, but 
declined.  The claimant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in this 
claim for service connection for the cause of the veteran's 
death, and that adjudication of this claim at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the claimant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

II.  Background

The veteran's service medical records show that he was 
hospitalized in April 1946 for cold-abscesses, left lung 
region.  In June 1946, while still hospitalized, a 
nephrectomy on the left was performed.  A June 1946 
preoperative report shows that the veteran had a weak heart 
sound and his blood pressure reading was 100/70.  His final 
diagnosis at discharge in September 1947 was Pyonephrosis 
chronic, severe with perinephritis, abscess left.  A Medical 
Certification dated in June 1948 certifies the veteran's 
hospitalization in 1946 as well as his service discharge on 
Certificate of Disability in October 1947. 

A VA special genitourinary examination was performed in 
September 1953 revealing a blood pressure reading of 110/60.  
The veteran's diagnoses did not include hypertension or any 
cardiovascular disease.  

On file is a private medical record dated in February 1974 
showing that the veteran had been hospitalized in February 
1974 for acute gastroenteritis.

A private general check-up report dated in September 1977 
reflects a blood pressure reading of 140/80 and shows no 
pathologic findings of the heart.

In March and April 1991, the veteran underwent private 
medical treatment for hypertensive cardiovascular disease and 
cerebrovascular accident.  Clinical findings included a blood 
pressure reading of 200/120 and hemipareses of the left side 
of body and extremities.  

An August 1991 VA examination report reflects a diagnosis of 
hypertensive cardiovascular disease, poor control.  

In a February 1992 rating decision, the RO denied the 
veteran's claim for service connection for hypertensive 
cardiovascular disease and cerebrovascular accident with left 
hemiparesis.

In March 1998, the RO received notice of the veteran's death.  
Such notice included a copy of the veteran's death 
certificate showing that he died in December 1997 and that 
the immediate cause of death was cerebrovascular accident.  
The antecedent cause of death was hypertension.

In May 1998, the appellant filed a claim for service 
connection for the cause of the veteran's death.  The RO 
denied this claim in March 1999.

In November 2001, the RO received a private medical 
certificate from Rodolfo Lorena, M.D., certifying that the 
veteran had been hospitalized from November 30, 1997, to 
December 4, 1997, for a stroke, thrombotic "LMCA" 
distribution secondary to hypertensive atherosclerotic 
cardiovascular disease, and pneumonia, community acquired.  
These records show that the veteran had been hypertensive for 
five years and that he had been hospitalized five years 
earlier due to a questionable stroke with complaints of 
right-sided weakness. 

Also in November 2001, the RO received a medical certificate 
from Arthur G. Gelbolingo, M.D., certifying that the 
veteran's death certificate was "true and correct."

In October 2003, the RO received a clinical summary from San 
Pedro Hospital regarding the veteran's last hospitalization 
prior to his death.  The summary shows that the veteran was 
hospitalized from November 30, 1997, to December 4, 1997, 
with a chief complaint of slurring of speech and right-sided 
weakness.  It also notes that the veteran had been admitted 
five years earlier for hypertension with right-sided weakness 
for which he was able to recover.  The summary further notes 
that the veteran had a previous operation at V. Luna Hospital 
a few years earlier for removal of one kidney.  His final 
diagnoses included stroke, thrombotic "LMCA" distribution 
secondary to hypertensive arteriosclerotic; pneumonia, 
community acquired; and status post nephrectomy 6 years 
earlier.

On file is a certification document from the registrar 
department of the Armed Forces of the Philippines Medical 
Center certifying that based on the veteran's index card on 
file, he had been admitted to the medical center on April 13, 
1946, and discharged on October 18, 1947, with a diagnosis of 
Pyonophrosis chronic, severe with perinephritis, abscess 
left.  The RO received this document in May 2004.

In written argument in July 2004, the appellant asserted that 
the veteran's hypertension was a complication of the 
inservice removal of his left kidney.

III.  Analysis

A.  New and Material 

The RO originally denied the appellant's claim for service 
connection for the cause of the veteran's death in March 
1999.  As the appellant did not perfect an appeal of the 
March 1999 decision by filing a timely substantive appeal, 
that decision became final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.1103.  However, under pertinent law and 
VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
Although not clearly articulated by the RO, it appears that 
in the March 2002 rating decision the RO effectively 
determined that new and material evidence had been received 
to reopen the appellant's claim.  The RO then proceeded to 
deny the claim on the merits.  However, the Board is not 
bound by that determination and must nevertheless consider 
whether new and material evidence has been submitted.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for the cause of the veteran's 
death in November 2001, the revised version of 3.156 is 
applicable in this appeal.

The evidence on file at the time of the March 1999 adverse 
rating decision included the veteran's service medical 
records that are devoid of complaints or findings related to 
elevated blood pressure readings, hypertension, or 
hypertensive cardiovascular disease.  Also on file was a 
September 1953 VA examination report reflecting a blood 
pressure reading of 110/60 and also devoid of a diagnosis of 
hypertension.  The evidence further included a general check-
up record, dated in September 1977, containing a blood 
pressure reading of 140/80 and showing no pathologic findings 
of the heart.  Additionally, there was a private medical 
certificate dated in May 1991 reflecting a diagnosis of 
hypertensive cardiovascular disease and cardiovascular 
cerebral accident, as well as a blood pressure reading of 
200/120 and hemipareses of the left side of the body and 
extremities.  There was also an August 1991 VA examination 
report containing a diagnosis of hypertensive cardiovascular 
disease, poorly controlled.  In addition, there was a 
certificate of death showing that the veteran died in 
December 1997 at age 83.  The immediate cause of death was 
cardiovascular accident and the antecedent cause was 
hypertension.  

The evidence received after the March 1999 decision includes 
private hospitalization records dated just days prior to the 
veteran's death.  These records pertain to the veteran's 
fatal disabilities.  The evidence also includes the 
appellant's written assertion that the inservice removal of 
the veteran's left lung contributed to his heart condition.  
This assertion was not before the RO in March 1999.  Such 
evidence, when considered with evidence previously of record, 
bears substantially upon the specific matters under 
consideration, i.e., the nature of the veteran's death.  In 
short, the record contains new and material evidence to 
reopen the claim for service connection for the cause of the 
veteran's death.

B.  Service Connection for Cause of Death

Turning to the merits of the claim of service connection for 
the cause of the veteran's death, evidence must be presented 
which in some fashion links the fatal disease to a period of 
military service or an already service-connected disability.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).  In short, evidence must be presented showing 
that a service-connected disability is either the principal 
or contributory cause of death.  § 3.312.  A service- 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." § 3.312.  A contributory 
cause of death must be causally connected to death and must 
be "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  Id.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At the time of the veteran's death in December 1997, he was 
service-connected for absence of left kidney, acquired with 
normal functioning of remaining kidney, rated 30 percent 
disabling and malaria, rated 0 percent disabling.  His death 
certificate lists the immediate cause of death as 
cardiovascular accident.  It also lists hypertension as the 
antecedent cause.

Regarding the veteran's service medical records, these 
records pertain to his hospitalization in 1946 for cold-
abscesses, left lumbar region, and the removal of his left 
kidney; they make no mention of elevated blood pressure 
readings, hypertension or heart problems despite a notation 
on a June 1946 preoperative report of a weak heart sound.  
Initial postservice medical records, including a September 
1953 VA examination report, likewise do not contain any 
findings regarding elevated blood pressure readings, 
hypertension or heart problems.  Indeed, it is not until 
many years after service, in May 1991, that the veteran was 
diagnosed as having hypertensive cardiovascular disease and 
cardiovascular accident.  With respect to these postservice 
diagnoses, there is no medical evidence relating such 
diagnoses to the veteran's recognized service in 1945 and 
1946.  In fact, hospital records dated in November and 
December 1997 state that the veteran had a five year history 
of hypertension which is well after his period of service.  

The Board has considered the appellant's assertions that the 
loss of one of the veteran's kidneys is somehow related to 
his hypertension.  However, there is no medical evidence to 
substantiate this assertion, which, by itself, is not enough 
to support her claim.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

Since there is no medical evidence that the veteran had any 
cardiovascular problems in service, including hypertension, 
and no competent medical evidence providing a nexus between 
his fatal cerebrovascular accident and hypertension and 
service or to his service-connected disabilities, the 
appellant's claim for service connection for the cause of 
the veteran's death must be denied.  Ruiz v. Gober, 10 Vet. 
App. 352 (1997).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107 (West 2002). 




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for the cause of the veteran's 
death.  To this extent, the appeal is allowed.

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


